Lamorelle, P. J.,
This is a petition by Albert H. Ladner, Jr., Esq., guardian ad litem for George Daniel Stull, Robert Paul Stull, John Roger Stull, Beatrice Louise Stull, Roberta Marie Pike, Muriel Louise Pike and William Francis Hart, minors, for a citation to show cause *138why he should not be allowed to intervene as a party defendant and file an answer to the petition of Eleanor E. Pike for a citation to show cause why an inquest in partition should not be granted.
Citation having issued, in due course answers were filed by other parties in interest denying that the said minor children had any interest whatsoever in the estate.
The question involved is thus stated in the paper book of the respondents:
“Where a will provides that upon the death of a daughter, a life tenant, ‘the interest of my real estate goes to her issue,’ and the daughter at the time of her death was survived by six children and no issue of deceased children, are the living children of these six children included in the term ‘issue,’ so that such living issue of living children of the said life tenant are entitled to intervene in partition? In other words, is the estate now distributable among the six living children of the life tenant or among her eighteen living descendants?”
What we have said in our opinion this day filed in the proceedings in partition is pertinent, and for the reasons therein set forth we refuse the prayer of the petition and dismiss the petition, at the costs of the petitioner.